 

INVESTOR RELATIONS CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) by and between Stratean, Inc. (OTC:
SRTN) (hereinafter referred to as the “Company” or “SRTN”), and Hayden IR
(hereinafter referred to as the “Consultant” or “HIR”).

EXPLANATORY STATEMENT

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

 

Program Objectives:

 

The program is designed to achieve these results through numerous activities as
described below in Sections II and III:

 

·Build a core messaging platform that properly positions SRTN’s long-term value
proposition to investors;

 

·Enhance investor focused content (investor presentation, IR website, factsheet
etc.);

 

·Expand awareness to retail brokers, high-net worth individuals, and ultimately
buy- and sell-side institutions to broaden the SRTN’s shareholder base with
longer term investment horizons;

 

·Achieve an appropriate valuation based on peer group comparison and in-line
with the financial ratios of companies with similar financial models.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

I. CONSULTING SERVICES

 

1.1 HIR agrees that for a period of twelve (12) months commencing on January 15,
2016, the Consultant will reasonably be available during regular business hours
to advise, counsel and inform designated officers and employees of the Company
about the various industries and businesses in which SRTN is engaged, financial
markets and exchanges, competitors, business acquisitions and other aspects of
or concerning the Company’s business about which HIR has knowledge or expertise.

 

 1 





 

1.2 HIR shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by HIR on behalf of the Company shall
be performed to the best of HIR’s ability in concert with the overall business
plan of the Company and the goals and objectives of the Company’s management and
Board of Directors.

 

II. SCOPE OF SERVICES/PROGRAMS/ACTIVITIES:

 

HIR will develop, implement, and maintain an ongoing stock market support system
for SRTN through a coordinated program of proactive outreach and non-deal
roadshow campaigns to expand awareness among all appropriate members of the
investment community, including stockbrokers, analysts, and micro-cap
portfolio/fund managers. The program will be predicated on accurate, deliberate
and direct disclosure and information flow from the Company and dissemination to
the appropriate investor audiences; we will expand your shareholder base by
marketing to the buy-side directly as well as by marketing to the sell-side and
pursuing research coverage as appropriate. Key information to be articulated to
the investing public includes:

 

·A better understanding of the core growth opportunities and key drivers for the
end-market being addressed – this will be a recasting and development of the
investment thesis;

 

·The extent of the Company’s growth plans, capital requirements, and operating
leverage;

 

·Establishing and articulating the key operating, growth, and valuation metrics
that investors/shareholders should focus on to judge future performance.
Answering the question, “why should an investor invest in SRTN now or in the
future?”

 

Below we have highlighted several areas where we believe Hayden can provide SRTN
with the greatest value-add.

 

Professional Investment Community Awareness

 

Conference calls/meetings arranged by HIR with SRTN in select cities (and at
compatible times) with executive management at SRTN. Target cities shall include
New York, Boston, Baltimore/Washington Metropolitan area, Philadelphia,
Greenwich/Stamford, Dallas, Houston, St. Louis, Denver, Atlanta,
Phoenix/Scottsdale, Chicago, Minneapolis, Milwaukee, Southern California, San
Francisco, and other select cities that express interest. Our mutual goal is to
optimize when and where possible a mix of approximately five to eight meetings
in a single day and to combine contacts when possible to maximize “throughput.”
HIR at a minimum will commit to executing three (3) days of road shows per
quarter. In addition to formal “road shows” we will set up teleconference calls
for management with interested investors per management’s availability as we
find interest in-between/outside of road shows.

 

All interested parties will be continually updated of the Company’s progress via
phone conversations and through our e-mail list for news releases.

 

HIR will screen all investment firms for upcoming financial conferences, which
would be appropriate for SRTN. HIR will work through the proper channels with
the goal of receiving invitations for management to present at those conferences
which are relevant.

 



 2 



 




Shareholder Communications

 

On a regular basis HIR will contact known key shareholders, research analysts,
and other prospective sources of capital markets support and gather perception
feedback for SRTN executive management on their views and expectations of
results, valuation, and management’s execution relative to expectations.

 

·HIR will open dialogue, expand and update a database of known and potential
shareholders and keep key investors informed once material developments are
reported.

 

·HIR will during the first 30 days of this agreement undertake an analysis of
SRTN financials and all operating metrics in detail and keep updated on these
metrics allowing interactions with new and current investors and articulating
the necessary information to assist professionals in completing their due
diligence.

 

·HIR shall handle investor requests for timely information fulfillment via the
telephone and e-mail. HIR will have a knowledgeable senior professional
available during market hours to field and respond to all investor inquiries and
update the shareholder database accordingly. This is a time intensive service
that allows management to focus on executing while showing the Company is
shareholder friendly and proactive in its communication efforts.

 

Quarterly Earnings Support / Consultation

 

One of the most important responsibilities for public companies is presenting
quarterly results. It is one of, if not the most, eagerly awaited corporate
communication by investors. It is the 4X a year where a company has an
opportunity to present its financial position and strategy without any sell-side
or media filters.

For all of our clients, we expend a tremendous amount of time preparing for and
supporting quarterly results, including:

 

·Research – Review previous company communications (press releases, prior
quarter Q&A), sell-side research and peer-related materials to determine
industry trends and themes

 

·Scripting – Draft or review the quarterly release, conference call script and
Q&A document

 

·Conference call rehearsal – Work with management to prepare for the quarterly
call through a rehearsal and mock Q&A session

 

·Mechanics – Manage vendors (conference call and Webcast services) and determine
the appropriate time to host the conference call

 

·Conference call logistics – Schedule conference call and manage the
communications line – determine Q&A roster

 

·Post-call follow up – Conduct post-call interviews with select buy- and
sell-side participants. Provide management with a written report, including
recommendations.

 

Approximately three weeks prior to the call, Hayden will provide SRTN with a
proposed outline of an earnings planning calendar. We will schedule several
strategy and prep sessions to ensure that senior management is comfortable with
the points that need to be conveyed. In addition, we provide a list of questions
you might expect to receive as well as proposed answers to these questions.

 



 3 





 

Sell-Side Monitoring / Quarterly Reporting

 

Hayden will track and monitor research and analysis that is published by the
sell-side. On an ongoing basis, Hayden will be responsible for keeping
management updated with the most current consensus sell-side estimates and track
each analyst’s individual model. This information will be updated and shared
with management in real-time and presented in a formal report on a quarterly
basis.

Hayden will also monitor your investor base, track SEC investor filings and
prepare quarterly reports about trading activity and changes to you shareholder
base.

 

Market Intelligence / Peer Tracking

 

As part of our effort, Hayden would take responsibility of monitoring the
newswires and industry publications in real-time for any relevant news, events
or stories involving SRTN, the overall industry or its peers. During our first
month, we will review and outline with management the key topics and peers that
should be included in intelligence monitoring efforts.

 

In addition, during earnings season, Hayden will take an active role reviewing,
analyzing and tracking the quarterly reports of SRTN’s relevant peers. Hayden
can be counted on to send management a summary of peer earnings releases, key
themes and messaging and all supporting materials.

 

The Financial Press

 

HIR will assist executive management in drafting and supporting SRTN in
delivering complete press releases on all material events as deemed by the
Company to the investing public. Executive Management and corporate counsel,
when required by SRTN’s press release policy and procedures, will approve all
press releases before they are sent to the wire. We have negotiated volume
discounts with a top-tier wire service vendor and shall pass through those
significantly discounted pricing plans on a wide range of services to SRTN.

 

At Company’s discretion, HIR will disseminate news releases through e-mail to
our established database of financial professionals including: special situation
analysts, brokers, fund managers, individual investors, money managers, and
current or prospective individual shareholders who are already invested or have
expressed an interest in SRTN.

 

Public Market Insight

 

Paramount to our collective efforts, HIR will discuss with executive management
the importance of establishing conservative expectations and how various
corporate actions may be perceived and impact the public market. HIR has the
capability to help assess acquisition candidates, discuss the financial impacts,
in addition to the longer term implications. We will assist executive management
in understanding the life cycle of the financial markets and how SRTN is
impacted directly and indirectly by different variables.

 

The Team at HIR leverages its collective expertise gained through representing
over 200 public companies to help our clients understand expectations,
valuations, perceptions, and investment methodologies utilized by investment
professionals. We believe this consulting aspect of our business is extremely
valuable for management to optimize key opportunities and to avoid pitfalls.



 

 4 





 

III. INITIAL MARKETING OUTLOOK & DETAILED AGENDA

 

HIR will incorporate all of the initiatives and services outlined above and
build a monthly agenda that SRTN management will approve and collectively work
off of. In addition, HIR shall provide progress reports to senior management
when appropriate to evaluate achievements and make changes to the plan where
necessary.

 

We schedule regular calls to update management on our efforts and download from
management any corporate events. Many of the above items will occur
simultaneously but certain items will have chronological priority over others.
As SRTN evolves, the appropriate approach to the market will be incorporated
into the agenda for optimal results.

 

IV. CONTRACTUAL RELATIONSHIP

 

In performing services under this proposal, HIR shall operate as, and have the
status of, an independent contractor. HIR agrees that all information disclosed
to it about the SRTN’s products, processes and services are the sole property of
SRTN, and it will not assert any rights of any confidential or proprietary
information or material, nor will it directly or indirectly, except as required
in the conduct of its duties.

 

V. TERM

 

This agreement shall remain in effect for a period commencing on the Effective
Date and terminating twelve months from the Effective Date of January 15, 2016,
with a six month (6) minimum guaranteed commitment, cancellable thereafter on a
30 days’ notice by either party. In the event that HIR commits any material
breach or violation of the provisions of a written Agreement between HIR and
SRTN, then, the Company has the right to terminate its relationship with HIR any
time during the Term. SRTN warrants that it will provide its best efforts in
complying with HIR in the performance of its duties and obligations and to not
unreasonably withhold information or access of SRTN’s executive management which
could cause HIR to not fulfill its duties under its obligations herewith.

 

VI. COMPENSATION

 

Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both SRTN and HIR in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of SRTN for a period of 12 months, Hayden IR proposes the following
compensation terms:

 

·Cash: Monthly consulting and services fee paid in advance of services each
month to Hayden IR will be $3500 per month for the first six months. Month seven
or once financing is secured by the company, the monthly fee will increase to
$6500 per month.

·Equity: 20,000 shares of restricted stock. 10,000 shares will be issued within
30 days of signing and the remaining 10,000 shares will be issued at the end of
month seven.

 

 



Expenses: Only expenses that would ordinarily be incurred by the Client will be
billed back on a monthly basis. Applicable reimbursements would include:
creation, printing and postage for investor packages, fees for news wire
services, and fees for fax-broadcasting news releases. Any packages requiring
additional photocopying/printing will be billed back to the Client at cost (with
no mark-up). Any extraordinary items, such as broker lunch presentations, air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client.

 



 5 



 



VII. PRIOR RESTRICTION

HIR represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder HIR from performing the
services on behalf of the Company that HIR is herein agreeing to perform.

 

VIII. ASSIGNMENT

 

This Agreement is personal to HIR and may not be assigned in any way by HIR
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
HIR, and upon the successors and assigns of the Company.

 

IX. CONFIDENTIALITY

 

Except as required by law or court order, HIR will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to HIR or which hereinafter may become known to HIR and HIR shall not at
any time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of SRTN. For purposes of this Agreement,
“trade secrets or confidential or proprietary information” includes information
unique to or about the Company including but not limited to its business and is
not known or generally available to the public.

 

HIR shall return to Company all information and property of Company promptly
upon termination or expiration of this Agreement. This includes but is not
limited to, shareholder lists, investor packages, annual reports, annual
budgets, and any other documentation that was generated by or for SRTN during
our contractual engagement.

 

X. GOVERNING LAW; VENUE; DEFAULT

 

10.1 This Agreement shall be governed by the laws of the state of Arizona,
without regard to its conflict of law provisions. Any claim or controversy
arising under or related to any of the provisions of this Agreement shall be
brought only in the state or federal courts sitting in Arizona. Each of the
parties hereto consents to the personal jurisdiction of the aforementioned
courts and agrees not to raise any objection to the laying of venue therein
including, without limitation, any claim of forum non conveniens.

 

10.2 In the event that HIR commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel HIR to comply with, or restrain HIR from violating,
such provision, and, in addition, and not in the alternative, the Company shall
be entitled to declare HIR in default hereunder and to terminate this Agreement
and any further payments hereunder. HIR agrees to indemnify, hold harmless and
defend the Company, its directors, officers, employees and agents from and
against any and all claims, actions, proceedings, losses, liabilities, costs and
expenses (including without limitation, reasonable attorneys' fees) incurred by
any of them in connection with, as a result of and/or due to any actions or
inactions and/or misstatements by HIR, its officers, agents and /or employees
regarding and/or on behalf of the Company whether in connection with HIR's
performance of its obligations and/or rendering of services pursuant to this
Agreement or otherwise.

 

10.3 Since HIR must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend HIR, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to HIR (or any material omission by
the Company that caused such supplied information to be materially misleading).

 



 6 





 

XI. SEVERABILITY AND REFORMATION

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

XII. NOTICES

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 2391 South 1560 West, Unit
B, Woods Cross, UT 84087 and in the case of HIR, be mailed to Hayden IR, 15879
N. 80th Street, Suite 400, Scottsdale, AZ 85260.

 

XIII. MISCELLANEOUS

 

13.1 This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.

 

13.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.

 

13.3 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile transmission or by e-mail
delivery of a ".pdf" format data file, shall be given the same legal force and
effect as original signatures.



 

 7 





 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:

 



Hayden IR, LLC

 

By: /s/ Brett Maas

Mr. Brett Maas, Managing Partner

 

Stratean, Inc.

 

By: /s/ Zachary Bradford

Mr. Zachary Bradford, Chief Financial Officer

 



 8 

 

